department of the treasury internal_revenue_service may tax_exempt_and_government_entities_division ull l ee of oe ae ae ac ae a ea ae ae aeh her ak i a ae ae a a ae ae ae hehe hc rr a ec ee ae legend taxpayer a tobe icseisteiiice employer m hebe employer n 30s he eerbeee plan x be ear a i ai amount b rao or a aotc amount h be fso io ioi i a kak kk company d hse hehe eeg state f state v firm g ak oia ik kok ak a ce io ik rk ak ik ok i ok ooo oe ok a ake bank c ae a eo ee ek ee oe ak ak ae ak ake account k nk ro fee a amount j agogo ig ico bank g me eso ig dob ak ak account n errr rrrrrrre rt ys dear he as os as is ois aie ois ok ok os se hc eo fh oak l this is in response to your letter dated date as supplemented by correspondence dated date date date date date and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury to support the ruling requested taxpayer a participated in plan x a code sec_401 plan maintained by taxpayer a received a partial_distribution from plan x in the form employer m in of a direct_rollover to an individual_retirement_arrangement ira taxpayer a was terminated from her employment subsequent to the purchase of employer m by employer n and moved to state f taxpayer a subsequently relocated from state f and now resides in state v in taxpayer a received a second distribution from plan x in the amount of was withheld in federal income taxes as indicated amount b of this amount dollar_figure on form 1099-r submitted by taxpayer a taxpayer a asserts that the check in the amount of amount h and the form 1099-r issued by company d on behalf of employer m was mailed to her old address and was not forwarded to her company d is the custodian of plan x taxpayer a further asserts that she became aware of the distribution when she contacted company d about the status of her plan x account at this time taxpayer a was informed that her plan x account balance had been distributed and the distribution check was mailed to her at her state f address taxpayer a contacted the administrator of plan x and informed him that she had not received the distribution check and that she was not aware that a distribution had been made to her the administrator of plan x agreed to cancel the original check and reissue a replacement check based upon a finding that the original check had not been cashed taxpayer a received the replacement check in the amount of amount h on at her state v residence taxpayer a also received a reissued form 1099-r for showing her state v address indicating that a distribution from plan x was made to her in on or about firm g advised taxpayer a to deposit the check while it sought a ruling requesting a waiver of the 60-day rollover requirement taxpayer a asserts that she deposited the check in the amount of amount h into account k a checking account at bank c account statements submitted with taxpayer a’s request indicate that a deposit of amount j was made to account k on taxpayer a asserts that additional_amounts were deposited into account k on that date along with amount h bank c was acquired by bank g and you represent that amount h is currently in held account n an account statement for account n dated shows that account n has a balance far in excess of amount b based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount b from plan x sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid code sec_402 provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph code sec_402 defines eligible_rollover_distribution as any distribution to the employee of ail or a portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of a substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii ‘for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon hardship of the employee ssi ror ha q code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distribute received the property distributed code sec_402 b provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed bya foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed the time elapsed since the distribution occurred in this case taxpayer a asserts that she did not receive the original check in the after the administrator of plan x amount of amount h that was issued in discovered that the origina check had not been cashed he issued a replacement check in the amount of amount h and reissued form 1099-r these new documents were mailed to taxpayer a at her state v address and were received by taxpayer a on firm g asserts that taxpayer a met with it on and what options were available to taxpayer a on the advice of firm g taxpayer a deposited the check in the amount of amount h into account k at bank c bank c was subsequently acquired by bank g and taxpayer a’s assets including amount h are now on deposit in account n amount h continues to be held in account n taxpayer a’s request for relief was filed shortly after she deposited amount h into account k to discuss the distribution therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from plan x taxpayer a is granted a period of days from the date of this ruling to contribute amount b to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to this contribution we conclude that the 60-day rollover requirement is waived and that amount b will be considered a valid rollover_contribution within the meaning of code sec_402 this ruling assumes that plan x meets the requirements of code sec_401 at all times relevant to this transaction this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions concerning this ruling please contact se t ep ra‘t2 a8 1k aes tested sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
